           Case 1:21-cv-02198-JMF Document 83 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GIANNIS ANTETOKOUNMPO,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-CV-2198 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
JACK CONSTANTINO, et al.,                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The default judgment scheduled for June 24, 2021 at 10:00 a.m. will be held remotely by
teleconference in accordance with Rule 2(A) of the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman. The
parties should join the conference by calling the Court’s dedicated conference line at (888) 363-
4749 and using access code 542-1540, followed by the pound (#) key. (Members of the public
and press may also attend using the same dial-in information; they will not be allowed to speak
during the conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.

        Plaintiff shall promptly serve a copy of this Order on Defendants Sherrie Richardson-
Miller and Jordan Reyes and file proof of such service on the docket.

        SO ORDERED.

Dated: June 14, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
